Exhibit 10.1

EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This Employment Agreement is being entered into on the date or dates hereinbelow
written by and between Amerisafe, Inc., a Texas corporation with its principal
place of business in DeRidder, Louisiana (the “Company”) and Brendan Gau, a
competent individual of the lawful age of majority who will principally render
services in DeRidder, Louisiana (the “Employee”), and the parties hereby enter
into this Employment Agreement (the “Agreement”) with an Effective Date as
designated below.

WITNESSETH:

WHEREAS, Employee desires to induce Company to employ him/her or continue to
employ him/her and Employee desires to engage in or continue to engage in an
employment relationship with Company and Company desires to induce Employee to
be employed with or to continue his/her employment with Company and Company
desires to engage in an employment relationship or continue an employment
relationship with Employee under the specific terms and conditions as set forth
below;

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged and in exchange for the mutual
covenants and obligations contained in this Agreement, Company and Employee
hereby covenant and agree as follows:

 

1. Employment.

 

  (a) Company hereby agrees to employ Employee, and Employee hereby accepts such
employment with Company, for the period set forth in Section 2 hereof, subject
to the terms and conditions hereinafter set forth.

 

  (b) Employee affirms and represents that he/she is under no obligation to any
former employer or other person or entity which is in any way inconsistent with,
or which imposes any restriction upon, Employee’s employment hereunder with
Company, the employment of Employee by Company, or Employee’s undertakings under
this Agreement.

 

2. Term of Employment. Unless earlier terminated as provided in this Agreement,
the term of Employee’s employment under this Agreement shall be for a period
beginning on June 23, 2009 (the “Effective Date”) and ending on June 22, 2012;
provided, however, that this Agreement shall automatically renew for successive
one year periods, unless either party shall notify the other in writing not less
than thirty (30) days prior to the third anniversary date or any successive
anniversary date that such party does not intent to renew this Agreement. Such
period, plus any annual renewal periods, or, if Employee’s employment hereunder
is earlier terminated as provided herein and including termination pursuant to
Section 9, or such shorter period, is sometimes referred to herein as the
“Employment Term”.

 

Page 1 of 18



--------------------------------------------------------------------------------

3. Duties. Employee shall be employed by the Company as a senior executive
officer and shall endeavor in good faith to competently perform such duties as
inherent in Employee’s employment or any designated job position or as specified
by Company and shall also perform and discharge such other employment duties and
responsibilities as the Board of Directors or President of Company shall from
time to time reasonably determine, not inconsistent with Employee’s position as
a senior executive officer with Company. Employee shall also comply with any
By-Laws of Company, as applicable. Employee shall perform Employee’s duties
principally at the offices of the Company at 2301 Highway 190 West, DeRidder,
Louisiana, with such travel to such other locations from time to time as the
Board of Directors or President of Company may reasonably request. Except as may
otherwise be approved in advance by the Board of Directors of Company, and
except during vacation periods and reasonable periods of absence due to
sickness, injury or disability, Employee shall devote Employee’s full time
throughout the Employment Term to the services required of Employee hereunder;
provided that the foregoing shall not prohibit Employee from engaging in
reasonable charitable, civic and community activities. Employee shall render
Employee’s business services exclusively to Company and its subsidiaries and
affiliate entities during the Employment Term and shall use his/her good faith
efforts, judgment and energy to improve and advance the business and interests
of the Company and its subsidiaries in a manner consistent with the duties of
Employee’s position. Employee shall diligently, prudently, professionally and
responsibly perform his duties and shall discharge his employment utilizing his
best faith efforts and prudent judgment with a high degree of proficiency and
competency and for the exclusive interest of company.

 

4. General Compliance, Code of Ethics and Conflicts of Interest.

 

  (a) Employee shall comply with all applicable laws and regulations (federal,
state and local) and shall comply with all applicable directives, orders, and
regulations of any governmental agency or regulatory body including federal,
state, and local agencies and bodies. Employee shall also comply with all
policies and procedures of the Company and directives of the Board of Directors.
Employee understands, acknowledges and agrees that he/she holds a position of
trust and that fiduciary duties and responsibilities may apply under applicable
law and that these duties and responsibilities may be continuing in nature, even
after separation from employment. Employee agrees to fully and faithfully
perform and discharge all such duties, responsibilities, and obligations.

 

  (b) Employee has an obligation to act in an ethical manner in dealings with
Company, with co-employees, with customers and any third party. In this regard,
Employee is required to be honest, forthright and to not take any action or make
statements or engage in any conduct which is unethical, improper, or which could
create the appearance of impropriety. In addition, Employee shall not engage in
any conduct, take any actions, or make statements which negatively reflect upon
Company or in any way harm or potentially cause harm to the Company’s image,
reputation or good will.

 

Page 2 of 18



--------------------------------------------------------------------------------

  (c) Employee must also ensure that he/she does not engage in any conflict of
interest. In this regard, Employee shall not engage in any activity or conduct
which is contrary to the exclusive interests of or in conflict with the
exclusive interests of Company. All business opportunities presented to Employee
during the course and scope of his/her employment or while employed with Company
are to be used for the benefit of Company only. Further, Employee shall not take
any position contrary to Company’s interests or inconsistent with Employee’s
employment with the Company.

 

5. EEO Compliance. Employee shall not engage in any conduct which constitutes or
which may be considered an unlawful employment practice or which violates or
could violate any employment practices, equal employment opportunity,
discrimination, or retaliation laws or regulations (federal, state, or local).
Employee acknowledges that the Company is an Equal Opportunity Employer and
prohibits all forms of unlawful discrimination in the terms and condition of
employment, it prohibits all forms of harassment, including sexual harassment,
and it prohibits retaliation against any employee who engages in protected
activity.

 

6. Salary and Bonus.

 

  (a) Salary. As compensation for the services to be performed by the Employee
hereunder during the Employment Term, Company shall pay the Employee a base
salary at the annual rate of not less than ONE HUNDRED SIXTY FIVE THOUSAND and
No/100s Dollars ($165,000.00) (said amount, together with any increases thereto
as may be determined from time to time by the Compensation Committee of the
Board of Directors of Company in its sole discretion, being hereinafter referred
to as “Salary”). Any Salary payable hereunder shall be paid in regular intervals
in accordance with Company’s established and regular payroll practices from time
to time in effect, but in no event less than monthly.

 

  (b) Bonus. Employee shall be eligible to receive bonus compensation from
Company for each fiscal year (or portion thereof) occurring during the
Employment Term in amounts, if any, as may be determined by the Compensation
Committee of the Board of Directors of Company in its sole discretion on the
basis of performance-based criteria or annual incentive plans to be established
from time to time by such Committee in its sole discretion, provided that any
such Bonus so awarded shall be paid in the calendar year following the year in
which the services for which such Bonus is awarded were performed.

 

  (c) Withholding and Taxes. The payment of any Salary and Bonus and the payment
of any separation pay pursuant to this Agreement, shall be subject to applicable
withholding and payroll taxes, and such other deductions as may be required
under the Company’s employee benefit plans.

 

7. Other Benefits.

During the Employment Term, Employee shall:

 

Page 3 of 18



--------------------------------------------------------------------------------

  (a) be eligible to participate in all employee fringe benefits and pension,
retirement or profit sharing plans that may be provided by the Company for its
other senior executive officers in accordance with the provision of any such
plans, as the same may be in effect from time to time;

 

  (b) be eligible to participate in all medical and health plans or other
employee welfare benefit plans that may be provided by the company for its other
senior executive officers in accordance with the provisions of any such plans,
as the same be in effect from time to time;

 

  (c) be entitled to at least 23 vacation/personal days in each calendar year;
Employee shall also be entitled to all paid holidays given by Company to its
other senior executive officers;

 

  (d) be entitled to sick pay and disability benefits in accordance with any
Company policy that may be applicable to other senior executive officers from
time to time;

 

  (e) be entitled to a car allowance consistent with established Company
practices as of the date hereof and which may be in effect from time to time;

 

  (f) be entitled to accrue earned and unused vacation time and carry such
unused time forward from year to year during the Employment Term, provided the
amount of accrued and unused time shall not exceed 200 hours at any time during
the term hereof; and

 

  (g) be entitled to reimbursement for all reasonable and authorized
out-of-pocket business expenses incurred by Employee in the performance of
Employee’s duties hereunder in accordance with Company policies and practices
that may be applicable to senior executive officers from time to time, provided
that such business expenses shall be reimbursed, if at all, not later than the
year following that in which such expenses are incurred, and that the amount of
expenses eligible for reimbursement during one taxable year may not affect the
amount of expenses eligible for reimbursement in another taxable year.

 

Page 4 of 18



--------------------------------------------------------------------------------

8. Confidential Information. Employee hereby covenants, agrees and acknowledges
as follows:

 

  (a) Employee has and will have access to and will participate in the
development of or be acquainted with confidential and proprietary information
and trade secrets that directly or indirectly relate to the business, prospects,
operations and other aspects of the Company and any other present or future
subsidiaries and affiliates of Company (collectively with the Company, the
“Companies”), including but not limited to (1) customer lists; the identity,
lists or descriptions of new or prospective customers; financial statements;
cost reports or other financial information; contract proposals or bidding
information, business plans; training and operations methods and manuals;
personnel records; software programs; reports and correspondence; and management
systems, policies or procedures, including related forms and manuals;
(2) information pertaining to future developments such as future marketing or
acquisition plans or ideas; and (3) all other tangible and intangible property,
which are used in the business and operations of the Companies but not made
public. The information and trade secrets relating to the business of the
Companies described hereinabove in this paragraph 8(a) are hereinafter referred
to collectively as the “Confidential Information”, provided that the term
“Confidential Information” shall not include any information (x) that is or
becomes publicly available (other than as a result of violation of this
Agreement by the Employee), or (y) that Employee receives or received on a
non-confidential basis from a source (other than the Companies or any of their
representatives) that is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation (provided, however that the Employee
shall not be deemed to be in violation of this clause 8(a)(y) unless he/she has
actual knowledge of any such obligation on the party of any such source).
“Confidential Information” also includes, but is in no way limited to: financial
information, budgets, general plans, business plans, data, trade secrets,
computer software, technical information, research and development, product and
service information, processes, insured lists, insured information, renewal and
expiration dates, pricing and underwriting information, processes, procedures
and standards, sales information, marketing information, bid information, job or
project information, contracts, purchasing information, data processing,
formulas, designs, drafts, drawings, systems, specifications, means, techniques,
compilations, intellectual property, inventions, developments and improvements,
operational methods, protocols, business strategies, market information, vendor
or supplier information, personnel matters and records and matters that are
sensitive, business, proprietary, and confidential information. “Confidential
Information” also includes, but is in no way limited to, any other proprietary,
confidential, or business information or documentation which is protected by or
which is otherwise defined as trade secrets under any federal or state trade
secret laws including, but in no way limited to, Louisiana’s Uniform Trade
Secrets Act (La.R.S. 51:1431, et seq.) or other applicable law.

 

  (b)

Employee agrees that he/she will not use, disclose, communicate, disseminate, or
otherwise make known, directly or indirectly, any Confidential Information to
any person or entity not employed by or directly affiliated with Company.
Additionally, Employee agrees that he/she will not use any Confidential
Information for the benefit of herself or for the benefit of any other person or
entity that is not employed by or affiliated with

 

Page 5 of 18



--------------------------------------------------------------------------------

 

Company or in any way that may be directly or indirectly competitive with or
detrimental to the interests of Company.

 

  (c) In the event that Employee receives an order or subpoena from a court of
competent jurisdiction and venue or an order or subpoena from a governmental
agency with jurisdiction and authority, Employee shall, within forty-eight
(48) hours of receipt of such order or subpoena, immediately notify, by
telephone communication and in writing, Company’s President or General Counsel
and Employee shall provide Company’s President or General Counsel with a copy of
any such order or subpoena and Employee shall notify Company’s President or
General Counsel of whether or not he/she intends to comply with the order or
subpoena and Employee shall cooperate with Company in any action it takes in
order to protect its rights or to contest or dispute the disclosure of
Confidential Information pursuant to such order or subpoena.

 

  (d) Employee acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 8 would be inadequate and,
therefore, agrees that Company shall be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting Company from pursuing any other rights and remedies
available for any such breach or threatened breach.

 

  (e) Employee agrees that upon termination or separation of Employee’s
employment with Company for any reason, Employee shall immediately return to the
Company all Confidential Information in Employee’s possession in whatever form
maintained (including, without limitation, computer disks and other electronic
and digital media).

 

  (f) The obligations of the Employee under this Section 8 shall, except as
otherwise provided herein, survive the termination of the Employment Term or the
termination or separation of Employee’s employment with Company to the maximum
period allowed by applicable law.

 

9. Termination.

 

  9.01 Employee’s employment hereunder shall be terminated upon the occurrence
of any of the following:

 

  (a) death of the Employee (Death);

 

  (b) Employee’s inability to perform his/her duties or the essential functions
of his/her job, with or without accommodation, on account of disability or
incapacity for a period of one hundred eighty (180) or more days, whether or not
consecutive, within any period of twelve (12) consecutive months (Disability);

 

  (c) Company Termination for Cause (as defined herein);

 

Page 6 of 18



--------------------------------------------------------------------------------

  (d) Company Termination Without Cause (as defined herein);

 

  (e) Employee Termination for Good Cause (as defined herein); or

 

  (f) Employee Termination Without Good Cause (as defined herein).

 

  9.02 As used in this Agreement, “Company Termination for Cause” shall mean a
termination of Employee’s employment by action of the Board of Directors or
President of Company (or their or his/her designee) at any time, including
during the Employment Term, based on any one or more of the following:

 

  (a) The arrest, charge, indictment, guilty plea, nolo contendre/no contest
plea, or conviction of any crime designated under any federal, state, or local
law as a felon or any crime involving theft, fraud, embezzlement, securities,
drugs, or moral turpitude.

 

  (b) Any act of dishonesty or moral turpitude that the Board of Directors or
President of Company reasonably determines is materially detrimental to the
interests or image of Company.

 

  (c) Any act, error, or omission of Employee that is materially detrimental to
Company, which causes material damage to or liability of Company or which is
likely to or tends to cause material damage to or liability of Company.

 

  (d) Breach by Employee of fiduciary duties or the engagement in prohibited
conflicts of interest.

 

  (e) Failure of Employee to follow and comply with reasonable and lawful
instructions, orders or directives of the Board of Directors of Company or the
President of Company, following written notice to Employee by the Board of
Directors of the alleged failure to comply and a reasonable period in which to
cure same.

 

  (f) Gross neglect or negligence of Employee in the performance of his/her
duties or the willful disregard by Employee of his/her obligations under this
Agreement following written notice to Employee by the Board of Directors of the
alleged gross neglect, negligence, or willful disregard of obligations and a
reasonable period in which to cure same.

 

  (g) Employee’s breach of this Agreement or any provision or term of this
Agreement following written notice to Employee by the Board of Directors of the
alleged breach and a reasonable period in which to cure same.

 

  9.03 For purposes of this Agreement, “Employer Termination Without Cause”
shall mean a termination of Employee’s employment by Company or Company’s
nonrenewal of this Agreement for any reason or on any grounds other than a
“Company Termination for Cause.”

 

Page 7 of 18



--------------------------------------------------------------------------------

  9.04 For purposes of this Agreement, “Employee Termination Without Good Cause”
shall mean a termination or resignation of employment by Employee or Employee’s
nonrenewal of this Agreement for any reason or for any grounds other than an
“Employee Termination for Good Cause.”

 

  9.05 For purposes of this Agreement, “Employee Termination for Good Cause”
shall mean Employee’s termination of or resignation from Employment or
Employee’s nonrenewal of this Agreement for any one or more of the following
reasons:

 

  (a) Company materially and substantially adversely changes the nature or scope
of the authority, powers, functions, responsibilities and duties associated with
Employee’s job position designated or existing as of the Effective Date of this
Agreement without the consent of Employee;

 

  (b) Company’s material and substantial reduction of Employee’s Salary without
the consent of Employee unless such reduction is part of a plan or decision of
the Board of Directors that results in a reduction in salary for substantially
all of senior executive officers;

 

  (c) Company’s termination of Employee’s participation in employee benefits
provided or existing as of the Effective Date of this Agreement unless such
termination of employee benefits is applicable to all senior executive officers
of Company or unless termination is required or directed under the terms and
conditions of any applicable benefit plans, summary plan descriptions, insurance
policies or applicable law.

 

  (d) Company requires, without Employee’s consent, Employee to have his
principal location of work change to any location which is in excess of
twenty-five (25) miles from his/her principal work location existing as of the
Effective Date of this Agreement if such change in work location materially
increases Employee’s commute from Employee’s residence to Employee’s principal
location of work; or

 

  (e) Company’s material and substantial breach of its obligations to Employee
pursuant to this Agreement.

In order for Employee to terminate or separate employment for purposes of
Employee Termination for Good Cause, Employee shall be required to give Company
advance written notice of his intention to terminate or separate employment and
such written notice shall describe the reasons constituting Employee Termination
for Good Cause. Such written notice must be delivered to the President of
Company and Company shall be given thirty (30) days to cure, correct or
otherwise remedy the item or items presented by Employee as constituting
Employee Termination for Good Cause. Such notice by Employee to Company shall be
given within ninety (90) days of the occurrence of the event,

 

Page 8 of 18



--------------------------------------------------------------------------------

action or item which Employee asserts constitutes grounds for Employee
Termination for Good Cause, the failure of which shall constitute a waiver of
such grounds for Employee Termination for Cause. If Employee timely notifies the
Company of the occurrence of an event described in paragraphs (a) through
(e) above and the Company fails to timely cure such event, Employee shall
terminate employment on or before 30 calendar days after the date the Company’s
cure period expires or Employee shall be deemed to have waived the right to have
such termination based on such failure to cure be treated as a Employee
Termination for Good Cause under this Agreement.

 

  9.06

In the event that Employee’s employment is terminated at any time by a Company
Termination Without Cause or an Employee Termination for Good Cause, for a
twelve month period following the effective date of such termination, Company
shall pay monthly (as severance, termination pay, separation pay, contract
payout, compensation, or liquidated damages) (i) the monthly Salary that would
have otherwise been payable to the Employee during such period, and (ii) an
amount equal to one-twelfth of the average of the three Bonuses most recently
awarded under 6(b) and under predecessor agreements (or, if less than three, the
average of all Bonuses awarded under 6(b) and under predecessor agreements).
Each such monthly payment shall be treated as a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be paid during such period in accordance with the Company’s then existing
payroll practices, methods, or pay periods. In addition, in the event that
Employee’s employment is terminated at any time by a Company Termination Without
Cause or an Employee Termination for Good Cause, Company will pay or reimburse
Employee for a twelve month period following such termination the actual cost of
COBRA continuing health coverage premiums, to the extent COBRA is applicable and
Employee elects COBRA continuing health coverage. In this regard, if Employee is
eligible for COBRA continuing health benefits and if Employee timely elects
COBRA continuing health care coverage, Company will pay and/or reimburse up to a
maximum of twelve months of COBRA continuing health care coverage premiums
provided that such COBRA premiums shall be reimbursed, if at all, not later than
the year following that in which such premiums are incurred, and that the amount
of premiums eligible for reimbursement during one taxable year may not affect
the amount of premiums eligible for reimbursement in another taxable year. It
shall be at Company’s option and discretion to either pay the COBRA premiums
directly or to reimburse Employee for premiums that Employee pays for COBRA
continuing health coverage. Any premiums or amounts due for COBRA continuing
health coverage beyond the twelve month period referenced above shall be at the
sole cost and expense of Employee and will not be paid or reimbursed by Company.
The above described obligations of Company (continuation of Salary and Bonus for
a twelve month period following and payment of COBRA premiums for a twelve month
period following Company Termination Without Cause or Employee Termination for
Good Cause) shall be the exclusive remedies and payment obligations and no other
amounts or obligations will be due and owing by Company to Employee. In

 

Page 9 of 18



--------------------------------------------------------------------------------

 

this regard, Company Termination Without Cause and Employee Termination for Good
Cause may be effectuated at any time during the Employment Term or renewal and
the only amounts that Company will be obligated or required to pay are the
amounts calculated according to the formulas set forth above.

 

  9.07 Notwithstanding anything to the contrary expressed or implied herein,
except as required by applicable law and except as set forth in Section 9.06
above, Company shall not be obligated to make any payments to the Employee or on
his/her behalf of whatever kind or nature by reason of the Employee’s cessation
of employment (including, without limitation, by reason of a Company Termination
for Cause, Employee Termination Without Good Cause, Death or Disability), other
than (i) such amounts, if any, of Employee’s Salary and Bonus as shall be
accrued, earned and remained unpaid as of the effective date of employment
separation and (ii) such other amounts, if any, which may be then otherwise
payable to the Employee pursuant to the terms of the Company’s benefits plans or
pursuant to Section 7 above.

 

  9.08 To the extent that a payment becomes due to Employee under this Agreement
by reason of Employee’s termination of employment, the term “termination of
employment” will have the same meaning as “separation from service” under
Section 409A of the Code. Notwithstanding anything to the contrary expressed or
implied herein, if the Company makes a good faith determination that a payment
under the Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A of the Code, (ii) is made to Employee by reason of his/her
separation from service and (iii) at the time such payment would otherwise be
made Employee is a “specified employee” within the meaning of Section 409A of
the Code, the payment will be delayed until the first day of the seventh month
following the date of such termination of employment to the extent required by
Section 409A of the Code.

 

10. Restrictive Covenants: Non-Competition and Non-Solicitation.

 

  10.01

Introduction. The restrictive covenants set forth in this Agreement prohibiting
competition and solicitation shall apply during the “Restricted Period,” as
defined herein, in the “Restricted Area,” as defined herein. Employee
acknowledges and understands that one of the principal causes and considerations
of Company employing or continuing to employ Employee in a senior executive
officer position is the restrictive covenants to which Employee is obligated
under this Agreement. Employee further acknowledges and agrees that he/she will
be granted access to and will be provided confidential, business and proprietary
information and trade secrets of Company and that he/she will have access to and
will be provided confidential information and data to which only senior
executive officers have access and that the provision and access of such
information constitutes additional consideration in exchange for the restrictive
covenants contained herein. Additionally, Company will be providing to Employee
special

 

Page 10 of 18



--------------------------------------------------------------------------------

 

and unique training opportunities and experience and he/she will be obtaining
knowledge, experience and skills through employment with Company that may not
otherwise be obtained or acquired by Employee.

 

  10.02 Restricted Period. For purposes of this Agreement, the “Restricted
Period” shall mean the Employment Term plus:

 

  (a) in the event that the employment of the Employee is terminated by a
Company Termination Without Cause or Employee Termination For Good Cause, a
period of twelve months. As such, the Restricted Period would be the Employment
Term and duration of employment and would extend beyond termination or
separation for twelve months; or

 

  (b) in the event that the employment of the Employee is terminated by Company
by a Company Termination For Cause, or by Employee’s Termination Without Good
Cause, the Non-Compete Period shall expire upon the effective date of Employee’s
separation of employment; provided, however, in such event, Company shall have
the exclusive option and absolute right of extending the Restrictive Period for
a period of twelve months following the effective date of the termination or
separation of employment if Company: (1) delivers written notice to the Employee
irrevocably exercising such option before employment termination or separation
or within 180 days after employment separation or termination and (2) agrees to
pay and does pay the Employee the payments provided for under Section 9.06 of
this Agreement for such twelve month period. If Company exercises this option
and right and complies with the requirements for same, the Restrictive Period
shall be extended beyond the employment separation effective date for the twelve
month period designed and Employee agrees and acknowledges that Employee is
bound by such restrictive covenants for the Restrictive Period.

 

  10.03 Definition of Restricted Area. The term “Restricted Area” shall mean the
states, parishes, counties and municipalities designated in Attachment “A” which
is incorporated herein by reference as if copied in extensio.

 

  10.04 Business of the Company. Employee acknowledges and understands that the
“business” of Company involves and relates to the underwriting of risks for, the
sale of and the servicing of workers’ compensation insurance, general liability
insurance and commercial and business insurance product lines and related
services. Employee further acknowledges, agrees and represents that he/she
understands and knows the business in which Company is engaged and the scope,
activities and business pursuits involved in the business of Company. Employee
further acknowledges and understands that the noncompetition and nonsolicitation
of customer restrictions in this Agreement prohibit the Employee from engaging,
in any capacity or any position, and from conducting any activities or business
similar to that of Company or that is competitive with Company and as provided
under the specific terms and conditions of this Agreement.

 

Page 11 of 18



--------------------------------------------------------------------------------

  10.05 Customers of the Company. For purposes of this Agreement, “customers”
shall include, but are not limited to, insured businesses, persons, and entities
who have or have had insurance coverage with the Company and insurance agents
with whom Company has contracts, agreements, arrangements or any type of
business, insurance placement or working relationship. Employee acknowledges and
represents that Employee understands the nature of the Company’s customer
relationships and who and what comprises its customers.

 

  10.06 Non-Competition. During the Restricted Period, Employee shall not engage
in any of the following activities in the Restricted Area:

 

  (a) Carry on or engage in his/her own business (as a sole proprietor,
corporation, partnership, limited liability company, limited partnership or any
other business entity or business association) in competition with or similar to
the business of Company.

 

  (b) Carry on or engage in a competing business or work similar to or in
competition with the business of the Company as an employee, consultant, board
member, officer, manager, representative, contractor, consultant, subcontractor,
independent contractor, or agent of any other person or entity or in any
capacity with or for any other person or entity.

 

  (c) Acquire or have an interest in or an option or other right to acquire an
interest in any entity or business which is carrying on or engaging in a
competing business with Company or in a business similar to that of the Company.
The term “an interest” shall include, without limitation, an interest or right
as a partner, shareholder, officer, director, member, general manager,
principal, limited partner, owner, trustee, financier, guarantor, surety,
mortgagee and lender.

 

  (d) Accept or conduct any business or any transactions with any customer or
former customer of Company or receive any compensation, remuneration or
consideration arising out of, related to or in any associated with any business
arrangement or relationship with any customer or former customer of Company.

 

  10.07 Non-Solicitation. During the Restricted Period, Employee shall not
engage in the following activities in the Restricted Area:

 

  (a) Solicit the customers of Company.

 

  (b) Solicit the customers or former customers of Employee.

 

  (c) Accept business from any customer of Company.

 

Page 12 of 18



--------------------------------------------------------------------------------

  (d) Accept business from any customer or former customer of Employee.

 

  (e) Service accounts or business of any customers of Company.

 

  (f) Service accounts or business of any customers or former customers of
Employee.

 

  (g) Solicit, induce or attempt to induce any employee of the Company to leave
the employ of the Company.

 

  10.08 Application. Company and Employee agree that (i) each of the actions
described in this Agreement constitute “carrying on and engaging in a business
similar to that of” Company and the “soliciting customers of” Company, as those
terms are used in La.R.S. 23:921, and (ii) this Agreement shall have the
broadest possible meaning and application as allowed under applicable law.
Additionally, any future amendment to La.R.S. 23:921 or decisions or rulings of
any court of competent jurisdiction which would expand the Company’s rights or
impose greater restrictions on Employee shall apply and shall be enforceable
herein. For purposes of this Agreement, the term “solicit” includes, but is in
no way limited to, any and all direct and indirect solicitation of business (by
Employee or through others) and the engagement in communications (through any
format or medium) for the purpose of or which would in any way facilitate or
attempt to generate business, services, work or other business activities with
the customer and this shall apply regardless of whether the customer initiates
the contact with Employee or Employee (or another person or entity) initiates
the contact with the customer.

 

  10.09

Remedies. In the event of breach or threatened or attempted breach of any
provision of this Agreement by Employee, the parties recognize and acknowledge
that such a breach would cause irreparable harm to the Company or that the
Company may not have an adequate remedy at law and that the restrictive
covenants contained in this Agreement are “obligations not to do” and that the
Company shall not be required to prove irreparable injury in order to obtain
injunctive relief in the event of any breach or threatened breach of this
Agreement. Employee further agree and acknowledge that if there is any breach or
threatened breach of any one or more of the provisions of this Agreement, the
Company may, in addition to any other legal or equitable remedies which may be
available to it, (i) obtain a temporary restraining order, preliminary
injunction and permanent injunction to enjoin or restrain Employee from the
breach or threatened breach of any such provision or provisions without the
necessity of posting a bond and (ii) require Employee to account for and pay
over to Company all compensation, profits, moneys, accruals, increments,
remuneration or any other benefits derived or received by Employee as a result
of any transactions or actions constituting a breach of any provision of this
Agreement. Company shall also be entitled to recover any damages, attorney’s
fees and costs incurred by it in any legal action or to obtain specific
performance of or to enforce this Agreement or to remedy any breach of this
Agreement. All such remedies in favor of the

 

Page 13 of 18



--------------------------------------------------------------------------------

 

Company shall be cumulative and shall not be exclusive. In the event that the
Company takes any legal action to enforce this Agreement or to remedy any breach
of this Agreement, the Company shall be entitled to recover and the Employee
shall be liable for all attorney’s fees, court costs and expenses incurred by
the Company in any such action.

 

  10.10 Company Designation. As used in this Section 10, “Company” includes
Amerisafe, Inc., American Interstate Insurance Company, Silver Oak Casualty,
Inc., American Interstate Insurance Company of Texas, Amerisafe General Agency,
Inc. and any and all predecessor entities, successor entities, affiliate
entities, parent companies, assigns and subsidiaries. The parties acknowledge
and agree that the restrictive covenants in this Section 10 enure to the benefit
of and operate for the interest of all of the above-mentioned companies and
affiliates and said entities are expressly designated as third party
beneficiaries of this Section 10 and the restrictive covenants and obligations
imposed on Employee.

 

  10.11 Construction Reformation and Severability. It is understood and agreed
that, should any portion of any clause or paragraph of this Section 10 be deemed
too broad to permit enforcement to its full extent, or should any portion of any
clause or paragraph of this Section 10 be deemed unreasonable, invalid or
unenforceable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law. Additionally, if any of the provisions of
this Section 10 are ever found by a court of competent jurisdiction to exceed
the maximum enforceable (i) periods of time, (ii) geographic areas of
restriction, (iii) scope of noncompetition or nonsolicitation or
(iv) description of the Company’s business or customers, or for any other
reason, then such unenforceable element(s) of this Section 10 shall be reformed
and reduced to the maximum periods of time, geographic areas of restriction,
scope of noncompetition or nonsolicitation or description of the Company’s
business that is permitted by law. In this regard, any unenforceable,
unreasonable or overly broad provision shall be reformed or severed so as to
permit enforcement to the fullest extent permitted by law and reformation and
severability shall apply.

 

  10.12

Reasonableness. Employee acknowledges, represents and agrees that the
restrictive covenants in this Section 10 are reasonable in nature, scope, time
and territory and in the terms and conditions set forth herein. Employee
acknowledges, represents and agrees that the Company has expended substantial
cost in training Employee and that the Company has provided him/her with access
to valuable information and has pro vided him/her with valuable experience. In
addition, Employee acknowledges, represents and agrees that the Company has
placed Employee in contact with its customers, and has made Employee part of its
business plans. Employee further acknowledges, represents and agrees that
Employee would not have obtained such training, experience, contacts and
information from other sources without the employment relationship with the
Company. Employee further acknowledges, represents and agrees that the foregoing
have occurred or resulted based on the Company’s reliance on these restrictive
covenants and Employee’s representations and obligations made herein. Employee
further acknowledges, represents and agrees

 

Page 14 of 18



--------------------------------------------------------------------------------

 

that this Section 10 and the obligations of Employee under these restrictive
covenants are reasonable in order to protect the legitimate interests of the
Company. Employee further acknowledges, represents and agrees that by virtue of
his/her job position, he/she has become an integral and influential component of
the Company’s current and future business plans. It is the Employee’s desire and
intent that this Agreement be given full force and effect. Employee further
acknowledges and agrees that enforcement of these restrictive covenants will not
create an undue burden or hardship on him/her and will not impair or prevent
him/her from earning a livelihood based on his/her own education, training,
experience, qualifications and skills.

 

11. Assignment.

 

  (a) Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee or his beneficiaries or legal representatives without
the Company’s prior written consent; provided, however, that nothing in this
Section 11(a) shall preclude the Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.

 

  (b) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or to assignment by operation of law, and
any attempt, voluntary or involuntary, to effect any such action shall be null,
void and of no effect.

 

  (c) Company shall have the right, without Employee’s consent, to assign this
Agreement and to assign any rights and obligations under this Agreement to any
person or entity including, but in no way limited to, any parent companies,
subsidiaries, affiliate entities, predecessors, and successors.

 

12. Binding Effect. Without limiting or diminishing the effect of Section 11
hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
assigns.

 

13. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) five business
days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, (iii) sent via a nationally recognized overnight
courier, or (iv) sent via facsimile confirmed by certified or registered mail,
return receipt requested and postage prepaid, if to the Company at the Company’s
principal place of business, and if to the Employee, at his home address most
recently filed with the Company, or to such other address or addresses as either
party shall have designated in writing to the other party hereto.

 

14.

Law Governing. This Agreement shall be governed by and construed in accordance
with the laws of the State of Louisiana, without regard to the application of
conflicts of laws principles. Employee consents to the jurisdiction and venue of
the 36th Judicial District

 

Page 15 of 18



--------------------------------------------------------------------------------

 

Court, Beauregard Parish, State of Louisiana and, alternatively, the U.S.
District Court for the Western District of Louisiana, Lake Charles Division.

 

15. Execution and Performance. Employee agrees and understands that this
Agreement is being executed, in whole or in part, in Beauregard Parish,
Louisiana. Additionally, performance of this Agreement is to be rendered, in
whole or in part, in Beauregard Parish, Louisiana. Employee further understands
and acknowledges that the employment relationship between Employee and Company
is principally centered and based in Beauregard Parish, Louisiana.

 

16. Severability. The Employee agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of this Agreement
is void or constitutes an unreasonable restriction against the Employee, this
Agreement shall not be rendered void but shall apply with respect to such extent
as such court may judicially determine constitutes a reasonable restriction
under the circumstances. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, illegible or incapable of being enforced
in whole or in part by reason of any rule of law or public policy, such part
shall be deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement shall in every other respect continue
in full force and effect and no covenant or provision shall be deemed dependent
upon any other covenant or provision. Severability and reformation shall apply.

It is understood and agreed that should any portion of any clause or paragraph
of this Agreement be deemed too broad to permit enforcement to its full extent
or should any portion of any clause or paragraph of this Agreement be deemed
unreasonable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law.

 

17. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

18. Entire Agreement; Modifications. This Agreement, with referenced Attachment
“A”, constitutes the entire and final expression of the agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral and written, between the parties hereto with
respect to the subject matter hereof. This Agreement may be modified or amended
only by an instrument in writing signed by both Employee and the President of
Company, provided, however, that in light of the uncertainty with respect to the
proper application of Section 409A of the Code, the Company reserves the right
to make amendments to the Agreement as the Company deems necessary or desirable
solely to avoid the imposition of taxes or penalties under Section 409A.

 

19. Counterparts and Multiple Originals. This Agreement may be executed in two
or more counterparts and in multiple originals, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

Page 16 of 18



--------------------------------------------------------------------------------

20. Interpretation. Company and Employee have jointly participated in the
negotiations and drafting of this Agreement. In the event any question of intent
or interpretation arises, this Agreement shall be construed and interpreted as
if drafted by both parties.

 

21. References to Exhibits. All exhibits, schedules and other documents which
are referred to herein are hereby incorporated by reference as if copied at
length herein.

 

22. Consultation and Acknowledgment. Employee acknowledges and agrees that
Employee has read and understands this Agreement and its effect, and that
Employee has had the opportunity to consult fully and freely with an attorney or
other advisor of his choice regarding this Agreement and to have an attorney or
advisor review and advise Employee with respect to this Agreement prior to his
entering into this Agreement. Employee further acknowledges that he/she has
carefully read this entire Agreement and understands the nature and extent of
the rights and obligations created by this Agreement and that he/she is entering
into this Agreement voluntarily and without coercion. Employee further
acknowledges that this Agreement is being entered into after due thought and
consideration and after a mutual and meaningful negotiation between the parties.

 

AMERISAFE, INC. By:  

/s/ C. Allen Bradley, Jr.

  C. Allen Bradley, Jr., President/CEO

Date:  

June 19, 2009

EMPLOYEE:

/s/ Brendan Gau

Signature

Brendan Gau

Print Name

June 23, 2009

Date

 

Page 17 of 18



--------------------------------------------------------------------------------

ATTACHMENT “A”

Employment Agreement

“Designated Area”

The following states constitute the “Designated Area” for purposes of the
Employment Agreement, including Section 10, entitled “Restrictive Covenants”,
entered into between the Company and the Employee:

States of Alabama, Alaska, Arkansas, California, Colorado, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, Wisconsin and Wyoming.

 

Page 18 of 18